Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This office action is in response to amendments received 9/2/2020, supplemental amendments received 10/19/2020, and an interview held on 11/18/2021, which amend claims 1, 3, 10 and 17, cancel claim 2, and are hereby acknowledged.
Claims 1 and 3-20 are pending in this application.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Vikas Bhargava Reg. No. 68,005 on November 18, 2021. 

Claims 10 and 17 are amended (in addition to official response/amendments received 9/2/2020 and 10/19/2020) as follows: 
Claim 10 (Currently Amended) A non-transitory computer readable storage medium storing computer executable instructions that when executed by one or more processors of a client computing device perform operations comprising:

processing routing information received for a set of intermediate devices selected by the data storage system;
generating a first fragment of the target data in accordance with a data fragmentation encoding;
transmitting the first fragment to a first intermediate device in a first subset of intermediate devices of the set of intermediate devices, the first subset of intermediate devices selected to facilitate the target data upload;
identifying a connectivity issue between the client computing device and the first intermediate device; and
transmitting a second fragment to a second intermediate device that is in the set of intermediate devices instead of to the first intermediate device, wherein the second intermediate device is not in the first subset of intermediate devices, and wherein the second intermediate device is selected by the client computing device while maintaining connection to a public network. 

Claim 17 (Currently Amended) A system comprising:
a data store configured to at least store computer-executable instructions; and
a processor in communication with the data store, the processor configured to execute the computer-executable instructions to at least:
transmit, to a data storage system, a request to upload data;
selected by the data storage system;
generate a first portion of the data in accordance with a data fragmentation encoding;
transmit the first portion to a first intermediate device in a first subset of intermediate devices of the set of intermediate devices, the first subset of intermediate devices selected to facilitate the data upload;
identify a connectivity issue between the system and the first intermediate device; and
transmit a second portion of the data to a second intermediate device that is in the set of intermediate devices instead of to the first intermediate device, wherein the second intermediate device is not a member of the first subset of intermediate devices, and wherein the second intermediate device is selected by the client computing device while the client computing device has access to a public network.

Response to Arguments
In view of the applicant’s claim amendments and arguments, the rejection of claims 1-20 under 35 U.S.C. 103 is hereby withdrawn.

Allowable Subject Matter
	Claims 1 and 3-20 are allowed.


Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
The examiner conducted a completed search of available patent literature and non-patent literature. The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and the Information Disclosure Statement (IDS) submitted on 9/2/2021 and 10/19/2021 was considered as well, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on  Monday - Tuesday and Thursday - Friday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C. H./
Examiner, Art Unit 2458


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458